Exhibit 10.1 SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT This Second Amendment to Loan and Security Agreement (this“Amendment”) is entered into as of September 11, 2012, by and between Silicon Valley Bank (“Bank”) and Aehr Test Systems, a California corporation (“Borrower”) whose address is 400 Kato Terrace, Fremont, CA 94539. Recitals A.Bank and Borrower have entered into that certain Loan and Security Agreement dated as of August 25, 2011, as amended by that certain First Amendment to Loan and Security Agreement by and between Bank and Borrower dated as of May 29, 2012 (as the same may from time to time be further amended, modified, supplemented or restated, the “Loan Agreement”). B.Bank has extended credit to Borrower for the purposes permitted in the Loan Agreement. C.Borrower has requested that Bank amend the Loan Agreement to (i)increase the amount available to be borrowed under the revolving facility, and (ii)make certain other revisions to the Loan Agreement as more fully set forth herein. D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 2.Amendments to Loan Agreement. 2.1Section 2.1.1 (Maximum Advances).Section 2.1.1(b) is amended by replacing each reference to “Two Million Dollars ($2,000,000)” with “Two Million Five Hundred Thousand Dollars ($2,500,000)”. 2.2Section 2.1.1 (Overadvances).Section 2.1.1(j) is amended by replacing the reference to “Two Million Dollars ($2,000,000)” with “Two Million Five Hundred Thousand Dollars ($2,500,000)”. 2.3Section 2.5 (Finance Charges).The third sentence of Section 2.5 is amended in its entirety and replaced with the following: 1 At all times that Borrower is Borrowing Base Eligible, Borrower will pay a Finance Charge on the unpaid principal balance of the Advances which is equal to the Applicable Rate divided by the Advance Rate divided by three hundred sixty (360) multiplied by the number of days each such Advance is outstanding multiplied by the unpaid principal balance of such Advance divided by the Advance Rate. 2.4Section 13 (Definitions).The following terms and their respective definitions set forth in Section13.1 are amended in their entirety and replaced with the following: “Applicable Rate” is a per annum rate equal to (a) at all times that Borrower’s Net Cash is greater than One Million Dollars ($1,000,000), the greater of either (i) the Prime Rate minus one-half of one percent (0.50%), or (ii) three and one-half percent (3.50%)and (b) at all times that Borrower’s Net Cash is less than or equal to One Million Dollars ($1,000,000), the greater of either (i) the Prime Rate plus three-quarters of one percent (0.75%), or (ii) four and three quarters percent (4.75%). “Borrowing Base Eligible” means that Borrower’s Net Cash was greater than One Million Dollars ($1,000,000) at all times during the previous month; provided, however, that if an Event of Default has occurred and is continuing then Bank may, in its sole discretion, cause Borrower to no longer be Borrowing Base Eligible.If Borrower is transitioning from not being Borrowing Base Eligible to being Borrowing Base Eligible then prior to becoming Borrowing Base Eligible Borrower must (a) maintain Net Cash in excess of One Million Dollars ($1,000,000) for two consecutive months and (b) deliver a current Borrowing Base Certificate to Bank. “Facility Amount” is Three Million One Hundred Twenty-Five Thousand Dollars ($3,125,000). 2.5Exhibit B (Compliance Certificate).Exhibit B to the Loan Agreement is hereby replaced with Exhibit B attached hereto. 2.6Exhibit D (Borrowing Base Certificate).Exhibit D to the Loan Agreement is hereby replaced with Exhibit D attached hereto. 3.Limitation of Amendments. 3.1The amendments set forth in Section2, above, are effective for the purposes set forth herein and shall be limited precisely as written and shall not be deemed to (a)be a consent to any amendment, waiver or modification of any other term or condition of any Loan Document, or (b)otherwise prejudice any right or remedy which Bank may now have or may have in the future under or in connection with any Loan Document. 3.2This Amendment shall be construed in connection with and as part of the Loan Documents and all terms, conditions, representations, warranties, covenants and agreements set forth in the Loan Documents, except as herein amended, are hereby ratified and confirmed and shall remain in full force and effect. 2 4.Representations and Warranties.To induce Bank to enter into this Amendment, Borrower hereby represents and warrants to Bank as follows: 4.1Immediately after giving effect to this Amendment (a)the representations and warranties contained in the Loan Documents are true, accurate and complete in all material respects as of the date hereof (except to the extent such representations and warranties relate to an earlier date, in which case they are true and correct as of such date), and (b)no Event of Default has occurred and is continuing; 4.2Borrower has the power and authority to execute and deliver this Amendment and to perform its obligations under the Loan Agreement, as amended by this Amendment; 4.3The organizational documents of Borrower most recently delivered to Bank remain true, accurate and complete and have not been amended, supplemented or restated and are and continue to be in full force and effect; 4.4The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, have been duly authorized; 4.5The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not and will not contravene (a)any law or regulation binding on or affecting Borrower, (b)any contractual restriction with a Person binding on Borrower, (c)any order, judgment or decree of any court or other governmental or public body or authority, or subdivision thereof, binding on Borrower, or (d)the organizational documents of Borrower; 4.6The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not require any order, consent, approval, license, authorization or validation of, or filing, recording or registration with, or exemption by any governmental or public body or authority, or subdivision thereof, binding on either Borrower, except as already has been obtained or made; and 4.7This Amendment has been duly executed and delivered by Borrower and is the binding obligation of Borrower, enforceable against Borrower in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar laws of general application and equitable principles relating to or affecting creditors’ rights. 5.Integration.This Amendment and the Loan Documents represent the entire agreement about this subject matter and supersede prior negotiations or agreements.All prior agreements, understandings, representations, warranties, and negotiations between the parties about the subject matter of this Amendment and the Loan Documents merge into this Amendment and the Loan Documents. 3 6.Counterparts.This Amendment may be executed in any number of counterparts and all of such counterparts taken together shall be deemed to constitute one and the same instrument. 7.Effectiveness.This Amendment shall be deemed effective upon (a) the due execution and delivery to Bank of this Amendment by each party hereto, and (b)Borrower’s payment of a loan fee (including Ex-Im Bank fees) in an amount equal to Eight Thousand Dollars ($8,000). [Signature page follows.] 4 In Witness Whereof,the parties hereto have caused this Amendment to be duly executed and delivered as of the date first written above. BANK BORROWER Silicon Valley Bank Aehr Test Systems By: /s/ Mei Chui By: /s/ Gary L. Larson Name: Mei Chui Name: Gary L. Larson Title: Relationship Mgr Title: VP,CFO [Signature Page to Second Amendment to Loan and Security Agreement] EXHIBIT B SPECIALTY FINANCE DIVISION Compliance Certificate I, an authorized officer of AEHR TEST SYSTEMS (“Borrower”) certify under the Loan and Security Agreement (as amended, the “Agreement”) between Borrower and Silicon Valley Bank (“Bank”) as follows for the period ending (all capitalized terms used herein shall have the meaning set forth in this Agreement): Borrower represents and warrants for each Financed Receivable: Each Financed Receivable is an Eligible Account; Borrower is the owner with legal right to sell, transfer, assign and encumber such Financed Receivable; The correct amount is on the Invoice Transmittal and is not disputed; Payment is not contingent on any obligation or contract and Borrower has fulfilled all its obligations as of the Invoice Transmittal date; Each Financed Receivable is based on an actual sale and delivery of goods and/or services rendered, is due to Borrower,is not past due or in default, has not been previously sold, assigned, transferred, or pledged and is free of any liens, security interests and encumbrances other than Permitted Liens; There are no defenses, offsets, counterclaims or agreements for which the Account Debtor may claim any deduction or discount; Borrower reasonably believes no Account Debtor is insolvent or subject to any Insolvency Proceedings; Borrower has not filed or had filed against it Insolvency Proceedings and does not anticipate any filing; Bank has the right to endorse and/ or require Borrower to endorse all payments received on Financed Receivables and all proceeds of Collateral. No representation, warranty or other statement of Borrower in any certificate or written statement given to Bank contains any untrue statement of a material fact or omits to state a material fact necessary to make the statement contained in the certificates or statement not misleading. Additionally, Borrower represents and warrants as follows: Borrower and each Subsidiary is duly existing and in good standing in its state of formation and qualified and licensed to do business in, and in good standing in, any state in which the conduct of its business or its ownership of property requires that it be qualified except where the failure to do so could not reasonably be expected to cause a Material Adverse Change.The execution, delivery and performance of the Loan Documents have been duly authorized, and do not conflict with Borrower’s organizational documents, nor constitute an event of default under any material agreement by which Borrower is bound.Borrower is not in default under any agreement to which or by which it is bound in which the default could reasonably be expected to cause a Material Adverse Change. Borrower has good title to the Collateral, free of Liens except Permitted Liens.All inventory is in all material respects of good and marketable quality, free from material defects. Borrower is not an “investment company” or a company “controlled” by an “investment company” under the Investment Company Act of 1940, as amended.Neither Borrower nor any of its Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or a “subsidiary company” of a “holding company” as each term is defined and used in the Public Utility Holding Company Act of 2005.Borrower is not engaged as one of its important activities in extending credit for margin stock (under Regulations X, T and U of the Federal Reserve Board of Governors).Borrower has complied in all material respects with the Federal Fair Labor Standards Act.Borrower has not violated any laws, ordinances or rules, the violation of which could reasonably be expected to cause a Material Adverse Change.None of Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in disposing, producing, storing, treating, or transporting any hazardous substance other than legally.Borrower and each Subsidiary has timely filed all required tax returns and paid, or made adequate provision to pay, all material taxes, except those being contested in good faith with adequate reserves under GAAP.Borrower and each Subsidiary has obtained all consents, approvals and authorizations of, made all declarations or filings with, and given all notices to, all government authorities that are necessary to continue its business as currently conducted except where the failure to obtain or make such consents, declarations, notices or filings would not reasonably be expected to cause a Material Adverse Change. Please indicate compliance status by circling Yes/No under “Complies” column. Reporting Covenant Required Complies Quarterly financial statements with Compliance Certificate Quarterly within 30 days (40 days for Borrower’s second fiscal quarter) YesNo Monthly financial statements with Compliance Certificate Monthly within 30 days YesNo Fiscal year end financials + CC Within 5 days of being publicly available but no later than 55 days FYE YesNo Annual financial statement (CPA Audited) + CC FYE within 180 days YesNo 10-Q, 10-K and 8-K Within 5 days after filing with SEC YesNo A/R & A/P Agings, Deferred Revenue report Monthly within 30 days YesNo Quarterly Invoices/Purchase Orders As soon as available YesNo Annual Financial Projections Within 30 days after Board Approval YesNo Pricing Reduction Applies Net Cash > $1,000,000 Prime – 0.50% YesNo Net Cash ≤ $1,000,000 Prime + 0.75% YesNo Net Cash > $0.00 No CHF YesNo Net Cash ≤ $0.00 CHF 0.20% YesNo Pricing Reduction Trigger Required Actual Eligible for Reduction Net Cash $0.00/$1,000,000 $ YesNo [Continued next page.] All other representations and warranties in this Agreement are true and correct in all material respects on this date, and Borrower represents that there is no existing Event of Default. Sincerely, AEHR TEST SYSTEMS Signature Title Date EXHIBIT D BORROWING BASE CERTIFICATE Borrower: Aehr Test Systems Lender:Silicon Valley Bank Commitment Amount:$2,500,000 ACCOUNTS RECEIVABLE 1. Accounts Receivable (invoiced) Book Value as of $ 2. Additions (Please explain on next page) $ 3. Less:Intercompany / Employee / Non-Trade Accounts $ 4. NET TRADE ACCOUNTS RECEIVABLE $ ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication) 5. 90 Days Past Invoice Date $ 6. Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected) $ 7. Foreign Account Debtor Accounts $ 8. Foreign Invoiced and/or Collected Accounts $ 9. Contra / Customer Deposit Accounts $ 10. U.S. Government Accounts $ 11. Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts $ 12. Accounts with Memo or Pre-Billings $ 13. Contract Accounts; Accounts with Progress / Milestone Billings $ 14. Accounts for Retainage Billings $ 15. Trust / Bonded Accounts $ 16. Bill and Hold Accounts $ 17. Unbilled Accounts $ 18. Non-Trade Accounts (If not already deducted above) $ 19. Accounts with Extended Term Invoices (Net 90+) $ 20. Chargebacks Accounts / Debit Memos $ 21. Product Returns/Exchanges $ 22. Disputed Accounts; Insolvent Account Debtor Accounts $ 23. Deferred Revenue / Other (Please explain on next page) $ 24. [Reserved] 25. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS $ 26. Eligible Accounts (#4 minus #25) $ 27. ELIGIBLE AMOUNT OF ACCOUNTS (80% of #26) $ BALANCES 28. Maximum Loan Amount 29. Outstanding Exim Advances and Exim Inventory Advances $ 30. Unused Loan Amount (#28 minus #29) $ 31. Total Funds Available (Lesser of #27 or #30) $ 32. Present balance owing on Line of Credit $ 33. RESERVE POSITION (#31 minus #32) $ [Continued on following page.] Explanatory comments from previous page: The undersigned represents and warrants that this is true, complete and correct, and that the information in this Borrowing Base Certificate complies with the representations and warranties in the Loan and Security Agreement between the undersigned and Silicon Valley Bank. COMMENTS: By: Authorized Signer Date: BANK USE ONLY Received by: authorized signer Date: Verified: authorized signer Date: Compliance Status:YesNo /
